SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2011 [First Quarter] o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NO.333-169145 BELLA PETRELLA’S HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 27-0645694 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 109 South Edison Avenue Tampa, Florida (Address of principal executive offices) (Zip code) Issuer’s telephone number: 516-375-6649 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act :None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO þ The number of shares outstanding of each of the issuer’s classes of common stock at October14, 2011 was 20,041,600 shares of $0.01par value common stock. TABLE OF CONTENTS PAGE Part I - Financial Information Item 1. Financial Statements (Unaudited) 4 Balance Sheets 5 Statements Of Operations 6 Statements Of Cash Flows 7 Notes To The Financial Statements 8 Item 2. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 16 Item 3. Quantitative And Qualitative Disclosures About Market Risk 19 Item 4. Controls And Procedures 19 Part II - Other Information Item 1. Legal Proceedings 20 Item 2. Unregistered Sales Of Equity Securities And Use Of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Removed and Reserved by Commission 20 Item 5. Other Information 20 Item 6. Exhibits 20 2 SUMMARIES OF REFERENCED DOCUMENTS This quarterly report on Form 10–Q contains references to, summaries of and selected information from material agreements and other documents. These agreements and documents are not incorporated by reference; but, they are filed as exhibits to this annual report or to other reports we have filed with the U.S. Securities and Exchange Commission.Whenever we make reference in this annual report to any of our material agreements and other documents, the summaries and selected information do not necessarily contain all of the terms and conditions of the material agreements and other documents.The summaries of and selected information from those material agreements and other documents are qualified in their entirety by the complete agreements and other documents.You may obtain the full text of the material agreements and other documents from the Public Reference Section of or online from the Commission. FORWARD-LOOKING STATEMENTS This quarterly report on Form 10–Q may include “forward–looking statements” within the meaning of Section 21E of the SecuritiesExchange Act of 1934, as amended.We intend the forward–looking statements to be covered by the safe harbor provisions for forward–looking statements as described in that section. This quarterly report contains forward-looking statements that involve risks and uncertainties. We use words such as “project”, “believe”, “anticipate”, “plan”, “expect”, “estimate”, “intend”, “should”, “would”, “could”, or “may”, or other such words, verbs in the future tense and words and phrases that convey similar meaning and uncertainty of future events or outcomes to identify these forward-looking statements. There are a number of important factors beyond our control that could cause actual results to differ materially from the results anticipated by these forward-looking statements.While we make these forward–looking statements based on various factors and using numerous assumptions, we have no assurance the factors and assumptions will prove to be materially accurate when the events they anticipate actually occur in the future. The forward-looking statements are based upon our beliefs and assumptions using information available at the time the statements are made.We caution you not to place undue reliance on our forward-looking statements as (i)these statements are neitherpredictions norguaranties of future events or circumstances, and (ii)the assumptions, beliefs, expectations, forecastsand projections about future events may differ materially from actual results.We undertake no obligation to publicly update any forward-looking statement to reflect developments occurring after the date of this quarterly report. Use of Pronouns and Other Words The pronouns “we”, “us”, “our” and the equivalent mean Bella Pretella’s Holdings, Inc. and our consolidated subsidiaries.In the notes to our financial statements, the “Company” means Bella Petrella’s Holdings, Inc. and our consolidated subsidiariesThe pronoun “you” means the reader of this quarterly report on Form 10-Q. 3 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INDEX FINANCIAL STATEMENTS OF BELLA PETRELLA’S HOLDINGS, INC. Page Balance Sheets at August31, 2011(Unaudited) and May 31, 2011 5 Statements of Operations For the Three Months Ended August31,2011 (Unaudited) and August31, 2010 (Unaudited) 6 Statements of Cash Flows For the Three months Ended August 31, 2011 (Unaudited) and August 31, 2010 (Unaudited) 7 Notes to Financial Statements (Unaudited) 8 4 Bella Petrella's Holdings, Inc. (A majority owned subsidiary of JVW Entertainment, Inc.) Balance Sheets August 31, 2011 May 31, 2011 (Unaudited) Assets Current Assets Cash in Bank $ $ Accounts Receivable - Prepaid Expenses Total Current Assets Other Assets Prepaid Expenses - Trademarks Total Other Assets Total Assets $ $ Liabilities and Shareholders' Equity (Deficit) Current Liabilities Accrued Executive Compensation $ $ Accounts Payable (including related party balance of $108,924 and $90,174 atAugust 31, 2011 and May 31, 2011, respectively) Total Liabilities Shareholders' Equity (Deficit) Common Stock, $0.01 par value; 500,000,000 shares authorized; 19,236,600 and 16,855,600 shares issued and outstanding at August 31, 2011 and May 31, 2011, respectively Additional Paid-in Capital Accumulated Deficit ) ) Total Shareholders' Equity (Deficit) ) Total Liabilities and Shareholders' Equity $ $ See accompanying notes to financial statements. 5 Bella Petrella's Holdings, Inc. (A majority owned subsidiary of JVW Entertainment, Inc.) Statements of Operations Three Months Ended August 31, 2011 Three Months Ended August 31, 2010 (Unaudited) (Unaudited) Revenues Sales $ $ Cost of Sales Cost of Goods Sold Gross Profit Expenses General and Administrative Expenses Net Loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Basic and diluted weighted average common shares outstanding See accompanying notes to financial statements. 6 Bella Petrella's Holdings, Inc. (A majority owned subsidiary of JVW Entertainment, Inc.) Statements of Cash Flows Three Months Three Months Ended Ended August 31, 2011 August 31, 2010 Cash flows from operating activities: (Unaudited) (Unaudited) Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used) by operating activities: Non-cash expenses Changes in assets and liabilities: Accounts Receivable ) Inventory - Prepaid Expenses - Accrued Executive Compensation ) - Accounts Payable Net cash (used) by operating activities ) ) Cash flows from financing activities: Sale of common stock - Net cash provided by financing activities - Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of non-cash investing and financing activities: Stock issued in exchange for payment of expenses by JVW Entertainment, Inc. $
